Citation Nr: 9935720	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-48 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as a result of exposure to 
ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to January 
1946.  The veteran and appellant were married from January 
1949 until the veteran's death in March 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1. The veteran died on March [redacted] 1977.  The death certificate 
listed the immediate cause of death as primary brain 
tumor, which had been diagnosed as glioblastoma multiforme 
in July 1976.  

2. The veteran served in Nagasaki, Japan from October 29 
through December 9, 1945, and was exposed to a maximum 
possible dose of ionizing radiation of less than one rem.  

3. The evidence preponderates against a finding that the 
veteran's death was contributed to or caused by his 
exposure to ionizing radiation during service.  


CONCLUSION OF LAW

The veteran's death was not contributed to or caused by his 
active military service, including exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.309(d), 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran was hospitalized from July to August 1976 with a 
diagnosis of glioblastoma multiforme.  The veteran complained 
of difficulty associating meaning with words.  A brain scan 
and left arteriogram showed an avascular mass in the 
left occipital lobe and a left occipital craniotomy was 
performed.  A pathology report from the tissue sample 
obtained showed glioblastoma multiforme.  The veteran was 
started on a combined regimen of radiotherapy and 
chemotherapy.  

The veteran died on March [redacted] 1977.  The death certificate 
listed the immediate cause of death as primary brain tumor, 
with no other contributory causes.  The veteran had no 
adjudicated service-connected disabilities prior to his 
death.  

In May 1995, the appellant filed a claim for VA benefits for 
service connection for the cause of the veteran's death due 
to a brain tumor secondary to radiation exposure at Nagasaki, 
Japan.  In August 1995, the appellant submitted copies of 
several photographs, which were labeled "Nagasaki."  The 
appellant identified the veteran in these photographs.  

In August 1995, the National Personnel Records Center (NPRC) 
certified that the veteran's service medical records and 
personnel file could not be located.  The NPRC stated that 
these records might have been destroyed in the 1973 fire 
at that facility.  

In February 1996, the RO requested verification of radiation 
risk activity from the Defense Nuclear Agency (DNA), based on 
the appellant's statements that the veteran served with the 
occupation forces at Nagasaki.  In March 1996, DNA confirmed 
the veteran's presence with the American occupation forces in 
Nagasaki from October 29 through December 9, 1945.  DNA 
further noted that, upon leaving Nagasaki, the veteran's 
train, from Nagasaki to Okazaki, Honshu, Japan, would most 
likely have passed through Hiroshima.  DNA stated that a 
scientific dose reconstruction had determined the maximum 
possible radiation dose that might have been received by an 
individual, who was at either Hiroshima or Nagasaki for the 
full duration of the American occupation (September 1945 to 
June 1946 for Nagasaki; September 1945 to March 1946 for 
Hiroshima).  Using all possible "worst case" assumptions, 
the maximum possible dose any individual serviceman might 
have received from external radiation, inhalation, and 
ingestion would be less than one rem.  DNA noted that it was 
probable that the great majority of servicemen assigned to 
the occupation forces received no radiation exposure, and 
that the highest dose received by anyone was a few tens of 
millirem.  

Pursuant to 38 C.F.R. § 3.311(b) (1999), in March 1996, the 
RO requested an advisory opinion as to whether the veteran's 
brain tumor was caused by radiation exposure from the 
Director of VA Compensation and Pension Service (hereinafter 
"Director").  In April 1996, the Director stated that 
further development of medical evidence, outlining the 
diagnosis and treatment of the veteran's brain tumor, was 
necessary to make the requested determination.  In July 1996, 
the Director referred the veteran's claims file to the VA 
Under Secretary for Health for an opinion as to the 
relationship between ionizing radiation exposure and the 
development of a brain tumor.  

In July 1996, a response was received from S.H.M., M.D., the 
Chief Public Health and Environmental Hazards Officer.  Dr. 
S.H.M. noted that studies showed that radiation increased the 
incidence of both benign and malignant tumors of the brain or 
central nervous system neoplasms, but that the dose 
relationship was uncertain.  Dr. S.H.M. stated that the risk 
in adults appeared to be relatively low when compared to 
other tissues and that most studies showed no excess risk or 
a non-statistically significant risk for brain tumors, 
especially when the dose was less than 100 rads.  Dr. S.H.M. 
concluded that it was unlikely that the veteran's brain tumor 
could be attributed to exposure to ionizing radiation in 
service.  In August 1996, the Director opined that, as a 
result of the opinion of Dr. S.H.M. and following a review of 
the evidence, there was no reasonable possibility that the 
veteran's disability was the result of exposure to radiation 
in service.  

By letter, dated in January 1997, M.D.H., M.D., stated that 
there was a strong possibility that radiation exposure, after 
the dropping of the atomic bomb on Nagasaki, could possibly 
contribute to any person developing a cancerous tumor.  

At a hearing before an RO hearing officer in March 1997, the 
appellant's representative noted that the photographs 
previously submitted were dated September 21, 1945, but that 
DNA had confirmed the veteran's presence in Nagasaki from 
October 29 to December 9, 1945.  Transcript, pp. 2-3.  
The appellant's son testified that he was an environmental 
attorney and had done research in the area of radiation.  
Transcript, p. 5.  He stated that an oncologist was willing 
to offer an opinion on the appellant's claim, and such would 
be submitted when it was obtained.  Transcript, p. 5.  The 
appellant's son noted that a study by John Gofman, a 
biophysicist, of over 90,000 survivors of the bombing of 
Hiroshima and Nagasaki, showed that 66,000 of these 
individuals were exposed to less than one rem and had shown a 
high incidence of all kinds of cancer.  The study also 
concluded that there was no safe threshold for exposure to 
ionizing radiation.  Transcript, p. 6.  

At the March 1997 hearing, the appellant's son submitted 
excerpts from RADIATION-INDUCED CANCER FROM LOW DOSE EXPOSURE: AN 
INDEPENDENT ANALYSIS, JOHN W. GOFMAN, M.D., PH.D., (Committee for 
Nuclear Responsibility, Inc. 1990).  Dr. Gofman defined low-
dose exposure as below 20 centi-grays (rads).  His study 
found risk estimates for low exposure that were up to 30 
times higher than the values provided by other organizations.  
The study also concluded that there was no safe threshold 
with regard to radiation-induction of human cancer.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Where certain diseases are manifested in radiation-exposed 
veterans, service connection may be granted on a presumptive 
basis.  38 U.S.C.A. §§  1112(c), 1113 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.309(d) (1999).  Radiation-exposed 
veterans include those, who while serving on active duty, 
participated in a radiation-risk activity, including the 
occupation of Nagasaki, Japan, during the period from August 
6, 1945 to July 1, 1946.  However, glioblastoma multiforme, 
or brain tumor, is not one of the enumerated diseases.  
Therefore, service connection may not be granted based on 
this presumption.  

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (1999).  In all claims in which it is established that 
a radiogenic disease first became manifested after service 
and was not manifest to a compensable degree within any 
applicable presumptive period, and it is contended that the 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose.  38 C.F.R. § 3.311(a)(1).  Tumors of 
the brain and central nervous system are enumerated as a 
radiogenic disease.  38 C.F.R. § 3.311(b)(2)(xx).  Dose 
information will be requested by obtaining any available 
records concerning the veteran's exposure to radiation, 
including the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), service medical records, 
and other records which may contain information pertaining to 
the veteran's radiation dose in service.  This information 
will be forwarded to the Under Secretary for Health, who will 
be responsible for preparation of a dose estimate.  38 C.F.R. 
§ 3.311(d)(2)(iii).  

To consider service connection under section 3.311, the 
evidence must show the following:  (1) the veteran was 
exposed to ionizing radiation in service; (2) the veteran 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest five years or more after 
exposure.  38 C.F.R. §§ 3.311(b)(1), (b)(2), and (b)(5)(iv).  
If any of the foregoing three requirements have not been met, 
service connection for a disease claimed as secondary to 
exposure to ionizing radiation will not be granted under § 
3.311.  38 C.F.R. § 3.311(b)(1)(iii) (1999).  In the instant 
case, the evidence of record shows that the veteran was 
exposed to ionizing radiation during service, he subsequently 
developed a radiogenic disease, a brain tumor, thirty years 
after discharge from service.  

The threshold question to be answered in the appellant's 
claim is whether she has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The veteran's service medical records are unavailable and 
were apparently destroyed in the 1973 fire at the NPRC.  The 
Board is aware that when complete service medical records are 
unavailable, the obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The analysis of the appellant's 
claim was undertaken with these duties and obligations in 
mind.

As noted above, the appellant has submitted evidence 
sufficient to warrant consideration of her claim under 38 
C.F.R. § 3.311.  The evidence of record shows that the 
veteran was exposed to ionizing radiation during service, and 
he subsequently developed a radiogenic disease, a brain 
tumor, thirty years after discharge from service.  

Based on the service medical records, the appellant's 
statements, and the diagnosis of a radiogenic disease, the 
Board finds that the appellant's claim for service connection 
for the cause of the veteran's death is well grounded.  38 
U.S.C.A. §5107(a) (West 1991).  The VA has a duty to assist 
the appellant in the development of all facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999).  The appellant has not identified any further medical 
records, which would be pertinent to her claim.  The 
representative has requested that the Board proceed with a 
decision in this appeal.  It appears that all possible 
development has been completed, and the VA has satisfied its 
duty to assist the veteran under these circumstances.  38 
U.S.C.A. § 5107(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).

After consideration of all of the evidence, the Board finds 
that the evidence preponderates against a finding that the 
veteran's death was contributed to or caused by his exposure 
to ionizing radiation during service in Nagasaki, Japan.  The 
Board notes that DNA confirmed that the veteran served with 
the occupation forces in Nagasaki, Japan, and received a 
maximum dosage of ionizing radiation of one rem.  

Dr. S.H.M., who reviewed the DNA dose estimate, stated that 
it was unlikely that the veteran's brain tumor could be 
attributed to exposure to ionizing radiation.  At the 
hearing, the appellant stated that this conclusion was based 
on incorrect information submitted to DNA, which was used by 
Dr. S.H.M. in her conclusion.  The appellant contended that 
the veteran served in Nagasaki from September to December 
1945, not from October to December 1945 as reported by DNA, 
and argued that this longer stay in Nagasaki resulted in 
further ionizing radiation exposure.  However, the maximum 
dose estimate provided by DNA, was for any individual who 
served at Hiroshima or Nagasaki for the "full duration of 
the American occupation (September 1945 to June 1946 for 
Nagasaki...)."  Therefore, the dose estimate provided 
considered an even longer period of exposure than that 
contended by the appellant.  

In support of her claim the appellant submitted the opinion 
of Dr. M.D.H. and excerpts from Dr. Gofman's book on 
radiation exposure.  The opinion of Dr. M.D.H. stated that it 
was a possibility that radiation exposure could possibly 
contribute to one developing a cancerous tumor.  He provided 
no specific findings as to the veteran's particular diagnosis 
of cancer.  The physician provided no conclusion as to 
whether such was at least as likely as not to have occurred 
in the instant case.  The Board notes that Dr. M.D.H. noted 
only that a connection between radiation exposure and 
development of a cancerous tumor was a "possibility."  In 
addition, there is no evidence that Dr. M.D.H. treated the 
veteran prior to his death or reviewed any of the veteran's 
medical records.  

Although Dr. Gofman mentioned that many of the survivors of 
the bombing of Hiroshima and Nagasaki were exposed to less 
than one rem, he does not state what, if any, proportion of 
these survivors later developed brain cancer, and whether 
such was due to the radiation exposure.  Dr. Gofman also 
concludes that there is no "safe dose" of ionizing 
radiation.  However, the excerpts did not include evidence 
showing that it was at least as likely as not that a brain 
tumor developed in an individual, exposed to less than one 
rem of ionizing radiation, was due to such ionizing 
radiation. 

The conclusions of the appellant's son, based on his research 
and reading of Dr. Gofman's complete book, are insufficient 
to put the evidence even in equipoise as balanced against the 
opinion of Dr. S.H.M.  The issue of whether the veteran's 
death was a result of his exposure to ionizing radiation 
during service involves a medical diagnosis or opinion as to 
medical causation; thus competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The record does not reflect that the appellant's son 
has a medical degree or otherwise has qualifying medical 
experience.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  He stated at the March 1997 hearing that he was an 
attorney.  Thus, he is competent to testify as to observable 
symptoms only, and he is not competent to provide evidence or 
opinion that the diagnosed disability was the result of any 
particular cause.  See Savage v. Gober, 10 Vet. App. 489, 497 
(1997). 

Neither the opinion of Dr. M.D.H., nor the excerpts from Dr. 
Gofman's book provide any specificity as to the veteran's 
condition and the circumstances of his radiation exposure.  
Whereas, Dr. S.H.M. noted specific studies dealing with 
exposure to radiation in adults and risk of formation of a 
brain tumor similar to the veteran's.  After consideration of 
the veteran's dose estimate and the studies cited in her 
report, she concluded that it was unlikely that the veteran's 
brain tumor could be attributed to his exposure to ionizing 
radiation.  The Board gives more weight to this opinion than 
to the opinions of Dr. M.D.H. and the appellant's son, first 
because the veteran's son has no medical qualifications and 
second because the opinion of Dr. S.H.M. is clearly based on 
the specific facts of the instant case.  The opinion offered 
by Dr. M.D.H. is extremely broad in its conclusions without 
a specific statement as to whether these broad conclusions 
are applicable in the instant case.  As the evidence is not 
equally balanced, but instead preponderates against the 
claim, the benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

